ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR CORRESPONDENCE ASKING IF THIS OFFICE HAS ISSUED AN OPINION ON THE ISSUE OF WHETHER THE STATE ACCREDITING AGENCY ("SAA") CAN APPROVE DEGREE PROGRAMS CONDUCTED BY OUT OF STATE SCHOOLS ON FEDERAL MILITARY INSTALLATIONS IN OKLAHOMA FOR MILITARY RETIREES, VETERANS, AND OTHER CIVILIANS.
BASED UPON A REVIEW OF OUR RECORDS, IT APPEARS THIS OFFICE NEVER RECEIVED ANY WRITTEN REQUEST FOR AN OPINION, FORMAL OR OTHERWISE, ON THIS ISSUE FROM ANY PERSON AUTHORIZED TO REQUEST AN OPINION, INCLUDING THE STATE BOARD OF REGENTS FOR HIGHER EDUCATION AND THE SAA. NEVERTHELESS, THE ISSUE MAY HAVE BEEN RESOLVED BY THE SAA.
AS YOU CAN SEE BY THE ENCLOSED LETTER FROM MICHAEL SEYMOUR, DIRECTOR OF THE SAA, TO DR. JOHN WILKINSON, DIRECTOR OF MILITARY PROGRAMS FOR SOUTHERN ILLINOIS UNIVERSITY, THE SAA HAS ADDED "RETIREES" AS ELIGIBLE PERSONS WHO CAN ATTEND SOUTHERN ILLINOIS UNIVERSITY AT ALTUS AIR FORCE BASE. IT IS MY UNDERSTANDING, BASED UPON CONVERSATIONS WITH MR. SEYMOUR, THAT HE HAS SENT AN IDENTICAL LETTER TO ALL OF THE OTHER SCHOOLS OFFERING DEGREE PROGRAMS AT FEDERAL MILITARY INSTALLATIONS IN OKLAHOMA.
AS WE DISCUSSED LAST WEEK, MR. SEYMOUR'S LETTER HAS ALLEVIATED ANY CONCERNS YOU HAD THAT THE ISSUE HAD NOT YET BEEN RESOLVED. IF THIS IS NOT YOUR UNDERSTANDING, PLEASE DO NOT HESITATE TO CONTACT ME.
(BRETT ROBINSON)